Citation Nr: 1547184	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include a partially torn meniscus and degenerative arthritis. 

2. Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962. 

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  In November 2009 the Board remanded the issue for further development.  

In a March 2011 decision, the Board denied the issues listed on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a memorandum decision, setting aside the March 2011 Board decision and remanding the issues to the Board.  The appeal was returned to the Board for action consistent with the November 2012 memorandum decision.  In April 2015 the Board remanded the issues for further development in accordance with the Court's memorandum decision.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1.  A right knee disorder was not shown in service or for many years thereafter, and is unrelated to service. 
 
2.  A right ankle disorder is not currently shown.


CONCLUSIONS OF LAW

1. A right knee disorder, to include a partially torn meniscus and degenerative arthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 
 
2. A right ankle disorder was not incurred in or aggravated by service, and is not currently shown.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2007.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  The Veteran in September 2009 testified that during service in Fort Gordon, Georgia he was treated for his right knee and right ankle conditions.  Such treatment is not documented in his service treatment records and there is no indication that there are missing service treatment records that need to be sought.  The National Personnel Records Center (NPRC) in January 2007 certified that all the Veteran's service treatment records were sent.  In July 2015 the NPRC confirmed that all available service treatment records were sent to be uploaded into VBMS.  

All obtainable evidence identified by the Veteran relative to his claim appear to have been obtained and added to his claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In August 2015 the Veteran asserted that he had no additional medical evidence to submit.  

The Veteran also was afforded a VA examination in August 2015.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examination is fully adequate as the examiner reviewed the claims folder, provided medical histories, clinical evaluations and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the September 2009 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran served in the Army from July 1960 to June 1962. According to his statements at his hearing before the Board in September 2009, he played regularly on the competitive baseball team at Fort Gordon, Georgia.  It was during this time that he claims that he injured his right knee and ankle. See also January 2007 claim and February 2008 Form 9 Appeal.  He stated that during service his right ankle had a hairline fracture and he was placed on light duty.  See September 2009 Hearing Transcript (T) at 4-5.  He also testified that he sprained his right knee and was treated off base and was again placed on light duty.  T at 15.  In both instances the Veteran indicated that his treatment was provided by the team's trainer.  

The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to the right knee or right ankle, or any symptoms reasonably attributed thereto.  The only baseball-related injury noted while on active duty was a pulled muscle in his right shoulder in June 1961.  At the time of discharge, a physical examination in June 1962 also noted a scar on his right elbow, but there was no indication of past treatment or injuries related to his right ankle or knee.  Nevertheless, the undersigned found the Veteran's report of having sport-related injuries to his ankle and knee to be credible.  However, for the reasons discussed below, the Board does not find that service connection is warranted.

Right Knee

Regarding his right knee complaints, the post-service evidence does not indicate the presence of a knee disorder to the Veteran's right knee until he was diagnosed with a medial collateral ligament sprain and a degenerative tear to the meniscus in September 1999.  He underwent a partial meniscectomy that same month.  However, the Board emphasizes the multi-year gap between discharge from active duty service in 1962 and the first clinically observed right knee disorder in 1999 (approximately a 37-year gap).  Therefore, a continuity of symptoms has not been established based on the competent evidence.  Further, as there is no evidence that a right knee disorder was manifested within one year of service, service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

On VA examination in August 2015, the Veteran reported that he injured his knee playing baseball in the army and indicated that since then he has had problems with his right knee.  The examiner reported that imaging studies show that the Veteran had degenerative or traumatic arthritis in his right knee.  After reviewing the record, examining the Veteran and considering his lay reports of in-service injuries to the right knee, the examiner opined that the Veteran's right knee disorder, to include the medial meniscus tear is less likely than not caused by or as a result of the military as treatment for knee injuries was undocumented in the service records and the Veteran's knee surgery was 37 years after separation from service.  

The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history, considered the Veteran's reported in-service knee injury and commented with an appropriate rationale as to why the Veteran did not have a right knee disorder that is related to service.  This opinion is uncontroverted and consistent with the other evidence of record.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran's testimony that he had a right knee injury during service is credible, his statements that he had a right knee disorder since service are not credible as they are inconsistent with the other evidence of record that does not reflect treatment for a right knee disorder until approximately 37 years after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Further, the evidence shows that the Veteran enjoyed a 20 year history of playing professional baseball, and that 13 of those years were spent playing on Major League Baseball teams.  See T at 10, 11.  Indeed, by his own admission, the Veteran testified that he never sought treatment for a right knee disorder throughout his baseball career.  T. at 18.  Recognition is given to the Veteran's assertion that he consistently played with the pain out of fear of losing his starting position.  T. at 10.  However, given his impressive career in a professional sport, the undersigned does not find that history to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran.").  The Veteran also admitted that no medical professional had ever related his current knee problems to the remote injury that occurred during his active service.  T. at 17.

Even if the Veteran's statements were credible, he is not competent to diagnose a disorder such as arthritis, ligament strain, or a meniscus tear, as these may not be diagnosed by unique and readily identifiable features, and thus require a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran's opinion that his right knee disorder is related to service is also outweighed by the August 2015 VA examiner's opinions that it is not related to service.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's right knee disorder,  as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current right knee disorder, to include a partially torn meniscus and degenerative arthritis, is related to service, the onset and etiology of such disorder is a complex medical matter beyond the ken of a layperson.  Id.  Whether the Veteran has a right knee disorder that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

Arthritis  is included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Nevertheless, the Veteran's assertions of continuity of symptomatology pertaining to his right knee arthritis are outweighed by the evidence of record including the August 2015 VA opinion for the reasons discussed above.  

Right Ankle

With regard to the Veteran's claim of a right ankle disorder, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Court has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The claim was filed in January 2007.  A clinical diagnosis of a right ankle disability was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  On VA examination in August 2015 the examiner opined that it is less likely as not that a right ankle disability was caused by or a result of service as service treatment records do not document a right ankle disorder and the examination shows that the right ankle was normal with the exception of some tenderness.  

The Veteran merely relates that he has pain in his ankle.  T. at 13.  He even states that no physician has ever diagnosed him as having an actual disability of the ankle or attributed his current pain to his active service.  T. at 14.  Moreover, as to his complaints of chronic ankle pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the instant case, neither the lay nor medical evidence of record show that the Veteran suffers from a right ankle disability.  Neither the Veteran nor his representative has presented or identified existing records that show the Veteran has a right ankle disorder.  The Veteran is competent to report that which he has personally experienced, such as right ankle pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because joint disorders are generally not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed nature or etiology of any right ankle disorder lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a right knee disorder and right ankle disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disorder, to include a partially torn meniscus and degenerative arthritis, is denied. 

 Service connection for a right ankle disorder is denied



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


